     Case 2:18-cv-02040-KJM-AC Document 48 Filed 04/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    DIRK JAONG BOUIE, JR.,                            No. 2:18-cv-2040 KJM AC P
11                       Plaintiff,
12           v.                                         ORDER
13    OSCAR SMITH, et al.,
14                       Defendants.
15

16          Plaintiff has filed a motion for a thirty-day extension of time to file a response to

17   defendants’ motion for summary judgment and motion for stay of discovery. ECF No. 47. The

18   motion will be granted as to the time respond to the motion for summary judgment. However, the

19   motion to stay discovery has already been granted and the request for an extension of time to

20   respond to that motion will therefore be denied as moot. If plaintiff wishes to conduct discovery

21   on any matter other than exhaustion while the motion for summary judgment is pending, he

22   should file a motion that includes a copy of the discovery requests he wants to serve and that

23   explains why the requests cannot wait until after the resolution of the motion for summary

24   judgment.

25          Good cause appearing, IT IS HEREBY ORDERED that:

26          1. Plaintiff’s motion for an extension of time to file responses, ECF No. 47, is

27   GRANTED as to defendants’ motion for summary judgment and DENIED as moot with respect

28   to defendants’ motion to stay discovery.
     Case 2:18-cv-02040-KJM-AC Document 48 Filed 04/12/21 Page 2 of 2


 1         2. Plaintiff shall have thirty days from the service of this order to file his response to
 2   defendants’ motion for summary judgment.
 3   DATED: April 12, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
